Citation Nr: 1200865	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-28 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a neurological disability of the left leg and foot.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from April 1961 to April 1985.     

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that he has a neurological disability manifested by left foot drop and left lower extremity weakness due to injuries he sustained in a motor vehicle accident in service in July 1981.  

Service connection is in effect for left hip degenerative joint disease status post fracture and dislocation with a scar, which is rated as 10 percent disabling from August 30, 2007.    

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran was afforded a VA examination in June 2008 to obtain medical information as to the current neurological manifestations in the left lower extremity.  The examiner indicated that she had reviewed the claims folder including the service treatment records and noted that there was no evidence of the current nerve damage or mention of nerve damage soon after the injury in the service treatment records.  The examiner added that the medical records did not show any finding or complaints related to the left leg and left foot nerve damage or weakness and that the examination findings did not reveal a left foot drop, but showed partial and selective left lower extremity weakness inconsistent with left femur dislocation and acetabulm fracture.  The examiner stated that she could not render an opinion as to the etiology of the partial left lower extremity weakness without resorting to speculation.  

However, the Board notes that the service treatment records document significant findings involving the left lower extremity after a motor vehicle accident in July 1981.  The Veteran was involved in a motor vehicle accident and sustained a left acetabular fracture and a dislocation of the left hip and he underwent an open reduction and internal fixation of the left acetabular fracture.     

A September 1982 orthopedic clinical record noted that the Veteran walked with a slapping foot on the left.  He could walk on his toes, but could not walk on his heels.  

A July 1984 service orthopedic clinic record indicated that the Veteran had complaints of left foot drop and a left foot slap when ambulating.  He reported having numbness in the left leg and in the superficial peroneal distribution and pain.  It was noted that all symptoms dated back to the injury in July 1981.  His sensory examination revealed hyperthesia in the superficial peroneal distribution.  The assessment was that of deep peroneal motor palsy on the left, stable.  

A January 1985 retirement examination report indicated that the Veteran had status post open reduction and internal fixation of the left acetabulum with residual chronic pain and residual peroneal palsy and anesthesia of the dorsum of the foot.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

Based on the manifestations noted in service, the Board finds that another medical examination by neurologist is necessary in this case.  The neurologist should review the claims folder including the identified service treatment records and render an opinion as to whether it is at least as likely as not that any current neurological disability involving the left leg and foot due to the documented injury sustained in service.  

The RO also should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of any neurological disability of the left leg and foot since service.    

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  He also should be informed that he may submit evidence to support his claim including any evidence of treatment for his claimed neurological deficit.   

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to ask him to identify all sources of VA and non-VA medical treatment for the claimed left leg or foot neurological deficit since service.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent medical evidence to support his assertions of having a left leg neurological condition due to the injury or other event or incident of his lengthy period of active service.   

2.  The RO then should schedule the Veteran for a VA examination by a neurologist to determine the nature and likely etiology of the claimed neurological disability of the left leg and foot.  The claims folder should be made available to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current neurological disability of the left leg and foot is due to the documented injury or other event or incident of his active service 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current neurological disability of the left leg and foot is proximately due to or the result of or aggravated by the service-connected left hip degenerative joint disease status post fracture and dislocation with a scar.  If the examiner finds that any current neurological disability of the left leg and foot is aggravated by a service-connected disability, the examiner should indicate the degree of disability due to the aggravation. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record. If any benefit sought on appeal remains denied, a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

